In (1) an action to recover damages for personal injuries, etc., sustained in an automobile accident, and (2) a medical malpractice action, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hirsch, J.), entered November 30, 1984, as upon their motion for full consolidation of the two actions, granted the same only to the extent of directing a trial in action No. 1 on the issue of liability in the Supreme Court, Kings County, to be followed by a joint trial of action No. 2 and the issue of damages in action No. 1 in the Supreme Court, Richmond County.
Ordered that the order is affirmed insofar as appealed from, with costs.
Action No. 1, instituted in the Supreme Court, Kings County, stems from an automobile action which resulted in personal injuries to the plaintiff Harold Hasselback. Action No. 2, instituted in the Supreme Court, Richmond County, concerns the medical care and treatment allegedly rendered to the plaintiff Harold Hasselback for the injuries sustained in *326the automobile accident. The plaintiffs moved in the Supreme Court, Kings County, (1) to consolidate the two actions on the ground they involve common questions of law and fact, and (2) to designate Kings County as the venue of the consolidated action. Special Term directed a separate liability trial of the automobile action in Kings County to be followed by a joint trial of the damages phase of the automobile action together with the entire medical malpractice action in the Supreme Court, Richmond County.
We agree that this innovative determination by Special Term, in which the dissimilar motor vehicle liability issue will be tried separately from all other matters and the area of commonality in the two actions will be tried jointly, was a proper exercise of the court’s discretion. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.